03/24/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0319


                                      DA 20-0319
                                   _________________

BOYNE USA, INC.,

             Petitioner, Appellee and Cross-
Appellant,

      v.                                                          ORDER

DEPARTMENT OF REVENUE OF THE
STATE OF MONTANA,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Luke Berger, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 24 2021